Citation Nr: 1746842	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-30 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1979 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a March 2013 Travel Board hearing before a Veterans Law Judge who is no longer at the Board.  The Veteran confirmed in September 2017 correspondence that he wished to waive his right to an additional Board hearing. Thus, his hearing request is deemed satisfied.

The matter was previously before the Board in March 2014, at which time it was remanded for additional development.  It has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before this matter can be finally adjudicated.  The record reflects a diagnosis of major depressive disorder during the current appeal period.  However, no treating provider has explicitly linked the disorder to any aspect of the Veteran's military service, and the Veteran has not as yet been afforded a VA examination to explore the etiology of his psychiatric disorder.  As such, a remand is necessary to obtain such an examination.

With respect to the Veteran's PTSD claim, the record is at present bare of a PTSD diagnosis.  Further, it does not appear that the Veteran has furnished sufficiently precise information with respect to his alleged stressor(s) to permit the RO to conduct the necessary stressor verification.  Accordingly, on remand, the RO shall afford the Veteran the opportunity to provide more tailored information with respect to his alleged in-service stressors, to include dates and locations of incidents to the extent possible, and will thereafter take the necessary steps to attempt to verify such stressors.

Further, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in December 2011; therefore, the claim is governed by DSM-IV.

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to verify the Veteran's reported PTSD stressors.  The AOJ should advise the Veteran that he may submit additional lay statements that may tend to corroborate his claimed stressors, including the dates and locations thereof.  All attempts to verify the Veteran's reported PTSD stressors must be documented in the claims file.

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of the DSM-IV in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

